Citation Nr: 0902464	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for an eye disorder, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a right leg scar.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, and from June 1971 to June 1974.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied entitlement to service 
connection for the above conditions.  


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus.

2.  Hypertension was not manifested within one year from the 
veteran's discharge from service and it is not the result of 
a disease or injury in service.

3.  The veteran does not have an eye disorder.

4.  The veteran does not have a right leg scar.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not etiologically related to a service-
connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

3.  An eye disorder was neither incurred in nor aggravated by 
active service and is not etiologically related to a service-
connected disease or disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.310.

4.  A scar of the right leg was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2006, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection including on a secondary basis.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2006 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the veteran has not been afforded 
VA examinations or medical opinions in response to his claims 
but has determined that no such examinations or opinions are 
required.  The medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such examinations would result in evidence to substantiate 
the claims.  In this regard, the Board notes that the record 
contains no competent evidence that the veteran has a chronic 
eye disorder or a scar of the right leg due to service.  
Similarly, while treatment reports from the Albany VA Medical 
Center (VAMC) show elevated glucose levels, there is no 
evidence that he has been diagnosed by a health care provider 
with diabetes mellitus.  

In addition, although the veteran has been diagnosed for 
hypertension, there is no competent evidence of an 
association between the veteran's hypertension and active 
duty service.  There is no evidence of hypertension in 
service and the veteran's vascular system and blood pressure 
readings were consistently normal at all his in-service 
examinations.  Furthermore, there is no evidence of 
hypertension until more than 30 years after the veteran's 
separation from active duty service.  As there is no 
competent evidence of a nexus between this disability and 
service, a VA examination is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.




Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Diabetes Mellitus

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for diabetes mellitus, the 
Board finds that evidence of record is against a finding that 
there is a current disease or disability. 

Service treatment records are negative for complaints or 
treatment pertaining to diabetes mellitus.  The examinations 
for separation in May 1970 and February 1974 show that the 
veteran's blood sugar levels were found to be normal.  
The post-service medical evidence of record shows that the 
veteran was noted to have elevated blood glucose levels at 
the Albany VAMC and in May 2007, he was found to be glucose 
intolerant.  The medical evidence of record, however, does 
not establish that the veteran has been diagnosed or 
undergone any treatment for diabetes mellitus.  Absent such 
evidence the necessary element for service connection of a 
current disability is not shown.

In addition, while the veteran contends that diabetes 
mellitus was incurred as a result of Agent Orange exposure 
during active duty service in Vietnam, the record contains no 
evidence that the veteran served in Vietnam.  Personnel 
records from both periods of the veteran's active duty 
service show that his only foreign service was in the Canal 
Zone in Panama. 

The evidence is against a finding of current diabetes 
mellitus due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.


Hypertension

The veteran contends that he incurred hypertension during 
active duty service in 1974, or in the alternative, that it 
is secondary to diabetes mellitus.  As discussed above, 
service connection for diabetes mellitus is not warranted, 
therefore, service connection as secondary to a service-
connected disability is not possible. 

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2008).

Service treatment records are negative for complaints or 
treatment related to hypertension.  The veteran's blood 
pressure and vascular system were found to be normal upon his 
separation examinations from active duty service in May 1970 
and February 1974.  

The post-service medical evidence of record establishes that 
the veteran was diagnosed with hypertension at the VAMC in 
September 2002 during an Agent Orange examination.  The 
examiner noted that the veteran had erratic blood pressure 
with no other instances of elevated blood pressures in the 
past two years.  

Although the record clearly shows a current diagnosis of 
hypertension, there is no evidence during service of this 
disability.  In addition, the veteran has not reported a 
continuity of symptomatology since service.  The history he 
has provided is to the effect that his hypertension was first 
noted during service in 1974, but that he did not seek 
treatment for his condition until 2002, almost 30 years after 
his discharge from active duty service.  In addition, the 
September 2002 Agent Orange examiner at the VAMC noted that 
the veteran has normal blood pressure for two years prior to 
his September 2002 examination.  

In addition, there is no competent evidence demonstrating 
that this condition manifested to a compensable degree in 
service or during the presumptive period after service.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's hypertension was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service.  The only opinion linking hypertension to 
service is that of the veteran.  As a lay person, he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's hypertension was 
almost 30 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
veteran's hypertension is related to his active duty service.  
The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Eye Disorder and Right Leg Scar

The Board finds that service connection is not warranted for 
an eye disorder or right leg scar as the evidence of record 
is against a finding that there is a current disease or 
disability.  As a preliminary matter, the Board notes that 
while the veteran has argued that his claimed eye disorder is 
secondary to diabetes mellitus, as discussed above, service 
connection for diabetes mellitus is not warranted and 
therefore service connection on a secondary basis is not 
possible. 

Service treatment records are negative for complaints or 
treatment pertaining to a scar of the right leg.  The May 
1970, June 1971, and February 1974 in-service examinations 
note the presence of a right-side abdominal scar, but no 
other scars were observed.  With respect to the veteran's 
claimed eye disorder, the June 1971 enlistment examination 
shows that the veteran failed a color vision test.  In 
addition, the examination for separation in February 1974 
shows that the veteran reported being far-sighted after being 
hit in the eye with a baseball in school.  

The post-service medical evidence of record is negative for 
evidence of any eye disorder.  While the veteran failed a 
color vision test and was noted to be far-sighted during 
service, Board notes that to be present as a current 
disability, the claimed condition must be shown at the time 
of the claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Therefore, 
the findings related to the veteran's eyes during service 
cannot be used as evidence of a current disability since his 
claim for service connection was not received until more than 
30 years later, in April 2006. 

The record also contains no post-service medical evidence of 
a scar on the right leg.  
Absent such evidence the necessary element for service 
connection is not shown.

The objective evidence is against a finding of any current 
eye or right leg scar disabilities.  Absent proof of the 
existence of the disabilities being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claims.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for an eye disorder, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for a right leg scar is 
denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


